Citation Nr: 0708088	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-25 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to an initial rating in excess of 10 percent 
for right tibia stress fracture post surgery for malunion. 

3.  Entitlement to an initial compensable rating for status 
post left tibia stress fracture. 

4.  Entitlement to concurrent payment of severance pay and 
Department of Veterans Affairs (VA) disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1998 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision and September 2003 
notification letter . 

The issues of service connection for a right knee disability, 
an initial rating in excess of 10 percent for right tibia 
stress fracture post surgery for malunion, and an initial 
compensable rating for status post left tibia stress fracture 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran received severance pay allowance in the 
amount of $17, 493.00.  

2.  In September 2003, the veteran was notified of a 
compensation award and was advised that his severance pay 
allowance would be recouped through the withholding of VA 
compensation until the severance amount was paid back.


CONCLUSION OF LAW

The recoupment of severance pay allowance by withholding the 
veteran's VA disability compensation in the amount of $17, 
493.00 is proper.  38 U.S.C.A. 
§ 1174 (West 2002); 38 C.F.R. § 3.700 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to this claim because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) specifically found in Manning that the VCAA can have 
no effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Analysis

In a June 2003 rating decision, the veteran was awarded 
service connection for right tibia stress fracture post 
surgery for malunion as 10 percent disabling and status post 
left tibia stress fracture as non-compensable.  In a 
notification letter issued in September 2003, the veteran was 
advised that her severance pay allowance, in the amount of $ 
17,493.00, for right tibia stress fracture status post 
surgery for malunion would be recouped through the 
withholding of VA compensation until the severance pay amount 
was paid back.

In an October 2003 statement, the veteran argued that had she 
known that she would not be able to draw VA compensation, she 
would not have accepted the lump sum of money.  

In this regard, it is noted that recoupment of the veteran's 
severance pay allowance from her VA disability compensation 
is required by Congress under 10 U.S.C.A. 
§ 1174(h)(2), which states that a member who has severance 
pay or readjustment pay under any other provision of law, 
based on service in the armed forces shall not be deprived, 
by reason of his receipt of such separation pay, severance 
pay, or readjustment pay, of any disability compensation to 
which they are entitled under the law administered by VA, but 
there shall be deducted from that disability compensation an 
amount equal to the total amount of separation pay, severance 
pay, and readjustment pay received.

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(3).  
The language of this regulation mirrors the statute and 
states that when a veteran is granted military disability 
severance pay, and is entitled to VA disability compensation 
for the same disability or disabilities for which severance 
pay was granted, the award of VA disability compensation is 
subject to recoupment of the military disability severance 
pay.  10 U.S.C.A. §§ 1174, 1212; 38 C.F.R. § 3.700(a)(3).  
Where payment of severance pay was made after September 30, 
1996, VA will recoup from disability compensation an amount 
equal to the amount of the severance pay less the amount of 
Federal income tax withheld from such pay.  Id.

The Board is bound not only by the law prescribed by United 
States Congress, but also by the precedent opinions of VA's 
Office of General Counsel.  38 U.S.C.A. 
§ 7104(c).

VA does not have any discretion in the recoupment of the 
severance pay allowance, and the veteran has failed to state 
a claim upon which relief may be granted, and that the claim 
must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim 
must be denied by operation of law.


ORDER

Entitlement to concurrent payment of severance pay and VA 
disability compensation is denied; and VA may withhold 
compensation benefits to recoup the amount of severance pay 
less the amount of Federal income tax withheld from such pay.
REMAND

In October 2005, the veteran's representative submitted 
additional evidence in support of the veteran's claims for 
service connection for a right knee disability, an initial 
rating in excess of 10 percent for right tibia stress 
fracture post surgery for malunion, and an initial 
compensable rating for status post left tibia stress 
fracture. 
The veteran's representative did not indicate that the 
veteran wished to waive RO consideration of the newly 
submitted evidence in the first instance.  To ensure that the 
veteran's procedural rights are protected, insofar as she is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims, considering the newly 
submitted evidence.  If any of the benefits 
sought on appeal remain denied, the veteran 
and her representative should be provided a 
supplemental statement of the case and 
provided an appropriate period of time for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


